                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                                                MDL No. 2599
                                                Master File No. 15-02599-MD-MORENO
                                                Econ. Loss File No. 14-24009-CV-MORENO
                                                S.D. Fla. Case No. 19-24807-CV-MORENO
INRE:

TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
- - - - - - - - - - - - - - - -I
THIS DOCUMENT RELATES TO
ECONOMIC LOSS TRACK CASES
________________:/
MICHAEL SENITTA, JR., et. al.,

              Plaintiffs,
        V.

FORD MOTOR COMPANY,

               Defendant.
- - - - - - - - - - - - - - -I
             ORDER GRANTING DEFENDANT FORD MOTOR COMPANY'S
                    MOTION FOR SUGGESTION OF REMAND

        THIS CAUSE came before the Court upon Defendant Ford Motor Company's Motion for

Suggestion of Remand (D.E. 3622 in 15-02599 and D.E. 1480 in 14-24009), filed on

January 21, 2020.

                                       BACKGROUND

        In December 2018, this Court entered a Final Order that approved a $299 million class

settlement with Ford Motor Company and that certified the settlement class. (D.E. 3182.) The

Court attached to the Final Order an exhibit that listed more than 3,500 persons and entities who

opted out of the settlement class. (D.E. 3182-2.) A significant number of these "opt-outs"

reorganized by state and in the summer of 2019 began filing "group action" complaints against

Ford across more than 20 states.
       Ford subsequently filed Notices of Potential Tag-Along Actions with the Judicial Panel on

Multidistrict Litigation ("JPML") for each group action. After receiving no objections to transfer,

the JPML transferred each group action to this Court for consolidated pretrial proceedings. Once

the transfers completed, Ford filed motions to dismiss for each group action. Then--despite

having not objected to the JPML's Conditional Transfer Orders for each group action (D.E. 3727

at 4~5)-Ford filed the underlying motion, which asks the Court to suggest to the JPML that

each group action should actually be remanded to its respective transferor court. Meanwhile, the

Plaintiffs-who, despite opting out of the $299 million settlement that was reached as a result of

consolidated pretrial proceedings-now want to litigate their renewed claims against Ford in

consolidated pretrial proceedings, arguing that this Court is "in the best position to make pretrial

rulings and expedite a disposition of the litigation." (D.E. 3724 at 8.)

       After reviewing the Motion for Suggestion of Remand, the Opposition, the Reply, and

hearing from counsel during the January 23, 2020 status conference, the Court will now decide

whether the above-named group action should be recommended for remand. In so deciding, the

Court will analyze the group actions collectively.

                                          DISCUSSION

       In multidistrict litigation, the power to remand a case to the transferor court lies solely with

the JPML. See 28 U.S.C. § 1407(a); In re Bridgestone/Firestone, Inc., 128 F. Supp. 2d 1196, 1197

(S.D. Ind. 2001). Typically, the transferee court recommends to the JPML that a specific action

be remanded. See J.P.M.L. Rule of Procedure 10.l(b); see also J.P.M.L. Rule of Procedure 10.3

("[T]he Panel is reluctant to order a remand absent the suggestion of the transferee judge .... ").

Where, as here, pretrial proceedings in the MDL have not concluded, the question of whether

remand is appropriate is left to the discretion of the JPML. See In re Bridgestone/Firestone, Inc.,
128 F. Supp. 2d at 1197 (citing In re Patenaude, 210 F.3d 135, 145 (3d Cir. 2000)). The exercise

of discretion to remand generally turns on "whether the case will benefit from further coordinated

proceedings as part of the MDL." Id. (quoting In re Air Crash Disaster, 461 F. Supp. 671, 672-

73 (J.P.M.L. 1978)); see also In re Brand-Name Prescription Drugs Antitrust Litig., 170 F. Supp.


                                                -2-
2d 1350, 1352 (J.P.M.L. 2001) ("Whether Section 1407 remand is appropriate for actions or claims

in any particular multidistrict docket is based upon the totality of circumstances involved in that

docket.").

       The Court will now evaluate the composition of the parties and their counsel, the discovery

that remains, the legal claims asserted, and the convenience of the parties and their counsel.

I.     THE PARTIES AND THEIR COUNSEL

       When this litigation began in 2014, consolidated pretrial proceedings were necessary

because thousands of plaintiffs filed, in courts across the country, hundreds of individual and

numerous class action cases against several automotive manufacturers and Takata.                 Those

plaintiffs and defendants were represented by hundreds of different attorneys from a significant

number of different law firms from across the country. But that is far from the case here.

       In these group actions, each plaintiff is represented by the same counsel and firm, and each

complaint asserts claims against a single automotive manufacturer, Ford, who is represented by

the same counsel. Thus, unlike earlier in this MDL, informal cooperation between all counsel in

these group actions is entirely practicable without the need for centralized proceedings. To be

sure, counsel have already shown their ability to informally cooperate, as reflected in the numerous

mutual agreements reached to extend deadlines throughout the motion to dismiss briefing cycle

for each group action. Furthermore, the fact that the same counsel and firms are involved in each

group action also means that consolidated proceedings are not necessary for the parties to

meaningfully engage in global settlement discussions. Thus, it is actually the parties that are in

the "unique position to facilitate a resolution of the lawsuit[s]" without the need for trials. (D.E.

3724 at 7.) And indeed, it appears to the Court that a settlement was already reached in a California

based group action before transfer to this MDL proceeding was ever initiated. (See D.E. 3531 at

2 n.2.) Thus, the parties have already proven their ability to meaningfully work through issues

without the need for centralized proceedings.

        Notably, when considering whether to transfer cases for consolidated pretrial proceedings,

the JPML has factored into its decisions the extent of practicable informal cooperation between


                                                -3-
counsel. See, e.g., In re Louisiana-Pacific Corp. Trimboard Siding Mktg., Sales Practices &

Prods. Liab. Litig., 867 F. Supp. 2d 1346, 1347 (J.P.M.L. 2012) (denying motion for transfer to

centralized proceedings in part because "plaintiffs in some of the actions share[d] counsel, and

defendant [was] represented by the same counsel in all actions" and that "[g]iven this overlap and

the limited number of actions . . . informal cooperation [was] practicable and [would] avoid

duplicative proceedings"); In re Fresh Dairy Prods. Antitrust Litig., 856 F. Supp. 2d 1344, 1345

(J.P.M.L. 2012) (denying motion for transfer to centralized proceedings in part because the

"[p ]laintiffs in the consolidated actions share counsel, and at least some defendants ... [were]

represented by the same law firms" and because "[g]iven the limited number of

actions ... informal cooperation among the involved attorneys [was] quite practicable.").

       In short, then, the Court finds that the informal cooperation already demonstrated by

counsel in these group actions weighs in favor of remand.

II.    COMMON DISCOVERY AND LEGAL CLAIMS

       This Court previously ruled that where it "has finished its work on common issues and

what remains is limited to matters unique to [the} specific cases, remand is appropriate."

Tennessee Med. Ass'n v. United Healthgroup Inc., Case No. 00-1334-MD, 2014 WL 12837582,

at *5 (S.D. Fla. Jan. 16, 2014) (emphasis added; internal citation and quotations omitted); see also

In re Bridgestone/Firestone, Inc., 128 F. Supp. 2d at 1197 ("The Panel has discretion to remand,

for example, when everything that remains to be done is case-specific.") (citing In re Patenaude,

210 F.3d at 145); In re Aetna UCR Litig., Case No. 2:07-CV-3541, 2010 WL 3762281, at *1

(D.N.J. Sept. 20, 2010) ("A suggestion of remand is appropriate here. There appear to be no

common issues of fact or law between this case and the MDL.").

       The Court will now assess the extent to which the group actions raise common discovery

issues and common legal claims, both amongst each other and when compared to the class actions

currently being litigated in the MDL proceeding.

       A. REMAINING DISCOVERY

       The Plaintiffs argue that common liability discovery is not complete because Ford has not


                                                -4-
provided the Plaintiffs with any discovery previously produced in this MDL proceeding.

(D.E. 3724 at 4-5.) The Plaintiffs also argue that they will seek discovery into Ford's affirmative

defenses, which would include issues of "agency and the authority of [Ford's] authorized

dealerships to bind [Ford] and create privity with Plaintiffs." Id. at 5. For these reasons, the

Plaintiffs maintain that the group actions should remain here for consolidated pretrial proceedings.

       On the other hand, Ford contends that common liability discovery is complete and thus "no

meaningful efficiencies will be created by consolidation of these cases into the MDL." (D.E. 3622

at 3.) Ford explains that it participated in "extensive common liability discovery on all issues

raised by these actions" for more than 3 years, and that during that time, it "responded to 10 sets

of written discovery-including 227 document requests and 52 interrogatories (including

subparts)-produced more than 134,000 pages of documents, and produced 14 Ford witnesses for

deposition." Id. at 4. Ford also asserts that "[n]o remaining discovery of Ford is pending, and

nearly two years have passed since any MDL plaintiff last propounded written discovery on Ford

or deposed a Ford witness." Id. Finally, Ford argues that discovery into agency and privity issues

is case specific. Ford insists that all these reasons support the case for remand to transferor courts.

       To start, remand is not inappropriate simply because Ford has not yet produced common

liability discovery, 1 as Section 1407 makes clear that remand can occur "at or before the conclusion

of' pretrial proceedings, even if pretrial discovery is ongoing. See § 1407(a); see also In re

Baseball Bat Antitrust Litig., 112 F. Supp. 2d 1175, 1177 (J.P.M.L. 2000) (suggesting remand

despite argument that "pretrial discovery remain[ ed] to be completed and there [were] pending

motions to dismiss that should be decided by the transferee court because of its familiarity with

the underlying issues"); In re Ins. Brokerage Antitrust Litig., Case No. 04-5184 (GEB), 2009 WL

1874085, at *3 (D.N.J. June 30, 2009) (suggesting remand where "minimal discovery" remained).

Indeed, in previously suggesting a case for remand, this Court ruled that "the fact that discovery



        1
          The Court notes that the Plaintiffs do not suggest that Ford is refusing to produce common
liability discovery. And the Court cannot see any reason why Ford would not produce the same
common liability discovery that was produced earlier in the litigation.


                                                 -5-
and other pre-trial proceedings remain incomplete ... does not preclude remand." Tennessee Med.

Ass 'n, 2014 WL 12837582, at *6 (collecting cases ruling same).

       Next, looking to the discovery that remains, the Court finds that the bulk of this discovery

is case specific for both the Plaintiffs and Ford. The Plaintiffs intend to seek discovery into Ford's

affirmative defenses, which include issues of agency and privity between Ford and its authorized

dealerships across more than 20 states. (D.E. 3724 at 5.) And because this discovery relates to

specific purchases and leases between specific plaintiffs and specific dealerships in specific states,

the Court agrees with Ford that this discovery is case specific.

       As for Ford, it intends to seek discovery into each individual plaintiffs purchase or lease

and into each specific vehicle purchased or leased. (D.E. 3622 at 4.) This is because the Plaintiffs

filed group actions, which, unlike in class actions where certain plaintiffs bring claims in a

representative capacity, each plaintiff in a group action is a real party in interest, and thus each

plaintiff must prove their right to relief. As such, Ford's intended discovery is plaintiff specific

and consequently case specific as well.

       The Plaintiffs contend that Ford will "over and over" for each Plaintiff "request the same

records to be produced, ask the same interrogatories and the same requests for admission," and

thus argue that this Court is "best suited to oversee and standardize the scope of most of the

discovery [Ford] would seek from each individual plaintiff." (D.E. 3724 at 6-7 (emphasis in

original).) But to the extent discovery disputes arise from these anticipated "over and over" again

requests, the fact that counsel for both sides have already proven their ability to meaningfully

resolve issues without the need for court supervision just undermines the need for consolidated

pretrial proceedings.

        In short, discovery will be needed to determine, at minimum, when and where each plaintiff

purchased or leased their vehicle, whether each plaintiff transacted with Ford or an authorized Ford

dealer, and potentially whether each plaintiff relied on alleged misrepresentations when purchasing

or leasing their vehicle. This discovery is case specific. It has no relation to the common liability

discovery into Ford that was completed earlier in the MDL proceeding; it also has no relation to


                                                 -6-
the discovery currently ongomg into several other automotive manufacturers named in the

consolidated class action complaints.

          For these reasons, the Court finds that because remaining discovery is case specific, this

factor also weighs in favor ofremand. See Tennessee Med. Ass 'n, 2014 WL 12837582, at *5; see

also In re Baseball Bat Antitrust Litig., 112 F. Supp. 2d at 1177.

          B. LEGAL CLAIMS

          The purpose of MDL proceedings is "to foster efficiency by having a single judge address

and decide issues that will apply to all (or at least a significant number of) the transferred cases."

In re Bisphenol-A (BPA) Polycarbonate Plastic Prods. Liab. Litig., 276 F.R.D. 336, 339 (W.D.

Mo. 2011). But here, consolidating these group actions will not achieve this goal because nearly

all the claims in each group action complaint are state specific. In these situations, remand is

warranted because transferor courts are "familiar with the state law of their respective

jurisdictions" and thus "are in a better position to assess" state claims. In re Activated Carbon-

Based Hunting Clothing Mktg. & Sales Practices Litig., 840 F. Supp. 2d 1193, 1199, 1201

(D. Minn. 2012) (suggesting remand for cases raising unfair competition and unjust enrichment

claims under laws of multiple states) (quoting In re Light Cigarettes Mktg. Sales Practices Litig.,

832 F. Supp. 2d 74, 77-78 (D. Me. 2011) (suggesting for remand cases presenting "case-specific

questions unique to the state law of the[] respective jurisdictions")).

          Furthermore, this Court has rejected the argument that individual cases should remain in

an MDL proceeding simply because the claims "have some degree of commonality."                    See

Tennessee Med. Ass 'n, 2014 WL 12837582, at *5 (quoting In re Activated Carbon-Based Hunting

Clothing Mktg. & Sales Practices Litig., 840 F. Supp. 2d at 1199 ("The fact that the plaintiffs'

claims have some degree of commonality is not a sufficient reason to keep the Related Actions

here.") (citing In re Brand-Name Prescription Drugs Antitrust Litig., 264 F. Supp. 2d 1372, 1375-

80 (J.P.M.L. 2003) (remanding seventeen actions that all alleged violation of Robinson-Patman

Act))).

          So, in addition to remaining discovery being case specific, there is also a dearth of common


                                                  -7-
legal issues because each group action asserts state specific claims. Accordingly, the Court finds

that this factor also weighs in favor of remand.

                                         CONCLUSION

       The Court agrees with the Plaintiffs that consolidated pretrial proceedings would

convenience the parties and their counsel. But because the bulk of remaining discovery and the

legal claims in each group action are case specific, and because common counsel involved in each

group action have demonstrated their ability to cooperate and resolve disputes without court

supervision, the Court finds that under a totality of the circumstances, the group actions will not

"benefit from coordinated pretrial proceedings as part of this MDL." In re Bridgestone/Firestone,

Inc., 128 F. Supp. 2d at 1197.

       For all these reasons, it is

       ADJUDGED that the Motion for Suggestion of Remand is GRANTED. The Court

respectfully suggests to the Judicial Panel on Multidistrict Litigation that the above-named case be

remanded to the United States District Court for the Southern District ofN~ York.

        DONE AND ORDERED in Chambers at Miami, Florida thi~laay of February 2020.



                                                         ~ORENO
                                                         UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record




                                                   -8-
